On Petition for Rehearing.
Felt, P. J.
— On reexamination of the questions involved in this appeal, we are satisfied with the conclusions announced in the original opinion, but have concluded that the ends of justice may be better subserved by modifying the mandate of the original opinion and instead of directing that the conclusions of law be restated in favor of appellant, grant to him a new trial. It is therefore ordered that the trial court grant to appellant a new trial and that the mandate of the original opinion be and the same is modified accordingly.
*358Note. — Reported in 99 N. E. 447; 101 N. E. 651. See, also, under (1) 38 Cyc. 1985; (2) 37 Cyc. 372, 375; (3) 37 Cyc. 468, 470; (4) 37 Cyc. 371; (5) 27 Cyc. 1435; 37 Cyc. 471. As to subrogation where one has furnished means for paying off old mortgage and himself taken new one, see 99 Am. St. 521. . On the question of the right to subrogation to lien of mortgage for money advanced to pay off the same on defective security, see 5 L. R. A. (N. S.) 838. On the right of one who advances money to another for purpose of redeeming from a sale under a mortgage to be subrogated to the lien of the mortgage, see 23 L. R. A. (N. S.) 190.